Citation Nr: 1020508	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
head injury with headaches, claimed as migraines and 
dizziness, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from 
January 1953 to December 1954, and in the United States Navy 
from June 1958 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 initial rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008, the Board remanded the present appeal for 
the purposes of obtaining a VA medical opinion.  In light of 
the Veteran's deteriorating physical and mental condition, 
the remand directives expressly provided that the Veteran 
should only be scheduled for a physical examination if the VA 
examiner deemed it so necessary; otherwise, the examiner was 
asked to review the Veteran's claims file and provide and 
opinion as to whether the recently diagnosed vascular 
dementia was associated with, or a result of the service-
connected brain injury residuals for which he seeks a higher 
rating.  

In January 2009, the RO scheduled the Veteran for a VA 
examination; however, the VA examination notification letter 
was subsequently returned to the RO as "not deliverable."  
Documentation contained in the claims file shows that the 
Veteran recently changed residences and that he currently 
resides at the Sarasota Health and Rehabilitation Center 
(Sarasota HRC).  Despite the known address change, it does 
not appear that RO attempted to re-schedule the Veteran for a 
VA examination (which, as explained is not desirable given 
the Veteran's current physical/mental condition), or that the 
RO ever sought to obtain the requested opinion, which does 
not necessarily require physical examination of the Veteran.  
Based on the foregoing, the Board again remands the appeal 
for the purposes of obtaining a VA opinion.  

Again, service connection has been in effect since December 
8, 1994, for the residuals of a head injury, with headaches 
and dizziness, at a 10 percent disability rating under 
Diagnostic Codes 8045 and 9304.  Under this criteria for 
brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, and 
facial nerve paralysis following trauma to the brain will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints such as 
headaches, dizziness, and insomnia, recognized as symptomatic 
of brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

Notably, ratings in excess of 10 percent for brain disease 
due to trauma under Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. (Emphasis added) 38 C.F.R. § 4.125 
Diagnostic Code 9304 (2008).  It is also noted that 
Diagnostic Code 8100 is used to rate headache disabilities, 
but generally requires such headaches to be prostrating 
before disability ratings in excess of 10 percent are 
assigned. 38 C.F.R. § 4.124a, Diagnostic Code 8045.  In this 
case, the most recent medical evidence of record suggests 
that the headaches resulting from the service-connected head 
injury are headaches which are not prostrating.

Here, the Board briefly notes that, effective October 23, 
2008, VA amended the Schedule for Rating Disabilities by 
revising the portion of the Schedule that addresses 
neurological conditions and convulsive disorders.  The effect 
of this action is to provide detailed and updated criteria 
for evaluating residuals of traumatic brain injury (TBI).  
These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 
8045 and are effective October 23, 2008.  The amendment 
applies to all applications for benefits received by VA on or 
after October 23, 2008. Schedule for Rating Disabilities; 
Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 
Fed. Reg. 54,693 (September 28, 2008) (to be codified at 38 
C.F.R. pt. 4).  Here, since the Veteran's claim for increase 
was received in 2003, the amended criteria do not apply.

The Veteran primarily asserts that the symptomatology 
associated with the service connected residuals of a head 
injury presents a greater degree of impairment that the 
currently assigned rating would indicate.  As noted above, a 
higher rating for brain disease due to trauma may be assigned 
when there is evidence of multi-infarct dementia associated 
with such brain trauma. See 38 C.F.R. § 4.125 Diagnostic Code 
9304.  

Recent VA medical treatment records from July 2007 and 
November 2007 reveal that the Veteran has been diagnosed with 
vascular dementia.  Other private treatment records dated in 
July 2008 indicate that the Veteran also suffers from 
"probable Alzheimer's dementia." See Sarasota HRC Geriatric 
Psychological Specialists Pre-Evaluation, July 2008.  In 
light of these diagnoses, the Board again remands the appeal 
in order to obtain a VA medical opinion in order to determine 
whether the recently diagnosed dementia is associated with, 
or a result of, the service-connected brain injury residuals.  
Additionally, VA treatment records note that the Veteran 
suffered a stroke in 2000.  In this regard, an opinion is 
also necessary to address whether the vascular dementia is 
related to the service-connected head injury, or is otherwise 
attributable to the stroke (or any other existing medical 
conditions, including Alzheimer's).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Arrange for a VA medical examiner to 
review the Veteran's claims file and 
complete medical history (giving 
particular attention to the Veteran's 
medical history as related to his in-
service head trauma and any neurological 
residuals thereof) and, thereafter, to 
provide an opinion as to the following:

(a)	Whether the current diagnosis of 
vascular dementia is associated with the 
Veteran's service-connected head injury 
residuals; specifically, the examiner is 
to provide an opinion whether it is less 
than, equal to, or greater than 50 percent 
probable (less likely than not, as likely 
as not, more likely than not) that the 
vascular dementia is caused or aggravated 
by the Veteran's head injury residuals; 
and

(b)	 To what extent, if any, the 
Veteran's diagnosed vascular dementia is 
attributable to other medical conditions, 
including, but not limited to, the 2002 
stroke and the recently diagnosed 
Alzheimer's dementia. 

In rendering his/her opinion, the examiner 
should review the Veteran's service 
medical records, complete medical history, 
and all other pertinent medical records in 
the Veteran's claims file.  The examiner 
should provide complete rationale as to 
all conclusions and opinions rendered.

2. Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue on appeal.  Specifically complete 
rating criteria for Diagnostic Codes 8045, 
8046, 8100, and 9304 (2008) should be 
provided to the Veteran. An n appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



